t c memo united_states tax_court eryck c aston petitioner v commissioner of internal revenue respondent docket no filed date eryck c aston pro_se joan e steele for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and additions to tax of dollar_figure and dollar_figure pursuant to sec_6651 and a in petitioner’s federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner had a deficiency for as determined by respondent whether petitioner is liable for an addition_to_tax for failing to file a federal_income_tax return for whether petitioner is liable for an addition_to_tax for failing to make estimated_tax payments for and whether petitioner engaged in behavior warranting the imposition of a penalty pursuant to sec_6673 findings_of_fact none of the facts have been stipulated at the time he filed his petition petitioner resided in billings montana during petitioner was employed by the kmart corp kmart in billings montana in kmart paid petitioner dollar_figure in wage income during kmart withheld zero federal_income_tax dollar_figure of social_security_tax and dollar_figure of medicare_tax petitioner made no estimated income_tax payments for petitioner submitted an unsigned form 1040a u s individual_income_tax_return for to respondent petitioner listed zero as the amount of his wages total income adjusted_gross_income taxable_income and total_tax on the line for nontaxable income earned petitioner listed all petitioner claimed a refund of dollar_figure for amounts withheld for federal_income_tax dollar_figure and estimated_tax payments dollar_figure both pages of the form 1040a were stamped under duress and without prejudice petitioner attached pages to the form 1040a reciting statements contentions and arguments that the court finds to be frivolous and or groundless i the deficiency opinion as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code we found petitioner’s testimony to be evasive vague conclusory and or questionable petitioner introduced no credible_evidence regarding his income for and he introduced no evidence to establish that he met the prerequisites of sec_7491 accordingly petitioner bears the burden of the documentary_evidence the court received from petitioner at trial consisted of a letter from respondent to petitioner regarding respondent’s making third party contacts documents regarding the seizure of property from petitioner documents regarding the alleged theft of property from petitioner by his ex-wife and a 12-page letter from petitioner to respondent containing numerous frivolous and groundless arguments regarding why he was not subject_to federal_income_tax proof a income from kmart sec_61 defines gross_income as all income from whatever source derived gross_income includes compensation_for services sec_61 in petitioner received dollar_figure in wages from kmart in motions at trial and on brief petitioner advanced shopworn arguments characteristic of tax_protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir b losses sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise sec_165 limits the loss deduction for individuals to losses_incurred in a trade_or_business losses_incurred in a transaction entered into for profit and certain casualty losses petitioner argues that he we note however that our resolution of this issue does not depend on which party bears the burden_of_proof is entitled to a loss deduction for related to property seized by the government and theft of his property by his ex-wife lonnie probst in the department of the treasury bureau of alcohol_tobacco_and_firearms atf seized firearms assorted ammunition and destructive devices firearms from petitioner the firearms seized by atf were used or acquired by petitioner in violation of chapter of the internal_revenue_code and subject_to forfeiture pursuant to that law on date atf sent petitioner a letter notifying him that administrative forfeiture proceedings regarding the firearms had commenced in accordance with the provisions of u s c o and u s c atf informed petitioner that he could contest the forfeiture of the firearms by filing a claim for the seized property and a cost bond or a request for a waiver of the cost bond by date on date atf sent petitioner a letter acknowledging that on date petitioner filed a claim and a request for waiver of the cost bond to contest the forfeiture of the firearms and informing petitioner that the matter was referred to the u s attorney’s office for the petitioner did not claim these losses on his unsigned form 1040a for that he submitted to respondent petitioner testified that he was imprisoned from through for department of treasury tax violations district of utah petitioner testified that ms probst stole jewelry automobiles and other_property from petitioner a letter and a memorandum dated date from dennis paxinos a yellowstone county attorney stated that mr paxinos had reviewed the two volumes of materials petitioner had sent to him and that he mr paxinos could not in good_faith file a criminal complaint for theft against ms probst mr paxinos stated that petitioner’s allegations that ms probst and others had stolen property from petitioner were previously reviewed in and based on his review of the current file mr paxinos concluded that ms probst had the authority to take the allegedly stolen property and had a claim of right title or ownership on the allegedly stolen property the court is not required to accept petitioner’s unsubstantiated testimony 338_f2d_602 9th cir affg 41_tc_593 as previously stated we found petitioner’s testimony to be vague conclusory and or questionable under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to sustain his burden_of_proof 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 even if we were to accept petitioner’s testimony the evidence does not establish that any of the alleged losses from the seizure of the firearms or the alleged theft of property occurred in c conclusion based on the foregoing we sustain respondent’s deficiency determination ii additions to tax sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of the penalty the taxpayer’s challenge generally will succeed unless the commissioner produces evidence that the penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite a sec_6651 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect respondent introduced as evidence the form 1040a for that petitioner submitted to respondent this return was not signed such unsigned tax_return submitted to the commissioner is insufficient to avoid the addition_to_tax pursuant to sec_6651 52_tc_986 revd on other grounds 444_f2d_770 3d cir see also 28_tc_338 the submission of an unsigned tax_return to the internal_revenue_service is not the making of an income_tax return we conclude that respondent satisfied his burden of production regarding this issue thus petitioner must come forward with evidence petitioner testified that the first name on the form 1040a is spelled ercyk whereas petitioner’s first name is spelled eryck however he did not testify that the form 1040a was not his this appears to be no more than a typographical error given that petitioner’s name correctly spelled and signature appears on documents attached to the form 1040a and petitioner testified that his social_security_number is listed on the form 1040a sufficient to persuade the court that respondent’s determination is incorrect or that an exception applies rule a welch v helvering u s pincite see higbee v commissioner supra pincite petitioner presented no evidence that he timely filed a return for or that his failure_to_file was due to reasonable_cause and not due to willful neglect we hold that petitioner is liable for the addition_to_tax pursuant to sec_6651 b sec_6654 sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax respondent submitted petitioner’s form w- wage and tax statement for from kmart and a form_4340 certificate of assessments payments and other specified matters for petitioner’s tax_year the forms indicate that petitioner did not have any federal_income_tax withheld and did not make any estimated income_tax payments for we conclude that respondent satisfied his burden of production regarding this issue thus petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect or that an exception applies rule a welch v helvering supra pincite see higbee v commissioner supra pincite petitioner presented no evidence that he had any income_tax withheld paid any estimated income taxes for or that an exception pursuant to sec_6654 applies we hold that petitioner is liable for the addition_to_tax pursuant to sec_6654 iii sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir at trial the court advised petitioner that the arguments he was advancing were frivolous and groundless furthermore the court directed petitioner to several opinions of the u s court_of_appeals for the ninth circuit the court to which this case is appealable holding petitioner’s arguments to be frivolous and groundless petitioner filed numerous frivolous documents and motions with the court before and after the trial petitioner’s position based on stale and meritless contentions is manifestly the court apprised petitioner of the following cases schramm v commissioner 988_f2d_121 9th cir affg tcmemo_1991_523 united_states v ferrel 925_f2d_1471 9th cir and 848_f2d_1007 9th cir affg tcmemo_1987_225 frivolous and groundless and he has wasted the time and resources of this court accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing decision will be entered for respondent
